Citation Nr: 1441987	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-29 688	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating higher than 20 percent for disc degeneration of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






REMAND

The Veteran had active military service from June 1972 to June 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran underwent VA examination in August 2012.  At that time, he reported having flare-ups of back pain that impacted his back function.  However, the VA examination report does not include findings as to the degree of further limitation of motion during flare-ups, if any.  VA is required to provide examinations that include this information.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  (In a December 2013 statement, the Veteran reported that his "re-exam" was in 2013.  It is unclear if a VA examination was performed in 2013.)

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Chillicothe, Ohio, and at the Athens Community Based Outpatient Clinic (CBOC), dated since December 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Chillicothe and at the Athens CBOC, dated since December 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected lumbar spine disability.  A copy of the claims file should be provided to the examiner for review.

a. The examiner should report the ranges of motion of the thoracolumbar spine in degrees. 

b. The examiner should also determine whether the lumbar spine disability is manifested by any weakened movement, excess fatigability, incoordination, flare-ups or pain, etc. 

c. The functional losses due to any weakened movement, excess fatigability, incoordination, pain, or flare-up problems, etc., should be equated to and expressed in terms of the degree of additional range-of-motion lost (beyond what is shown clinically).  

d. The examiner should note whether the Veteran has experienced any episodes of physician-prescribed bed rest for treatment of his back disability.  The frequency and duration of such episodes should be noted.

e. The examiner should also address the question of any neurological manifestations of lumbar spine disability, if any, and the severity thereof.  Each nerve affected or seemingly affected should be identified.

3. If the decision remains adverse to the Veteran, then issue a supplemental statement of the case.  The Veteran and his representative should be given opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

